NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

                 JAMEEL IBRAHIM,
                  Claimant-Appellant

                            v.

  ROBERT WILKIE, SECRETARY OF VETERANS
                  AFFAIRS,
             Respondent-Appellee
            ______________________

                       2019-2242
                 ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 19-962, Judge Coral Wong Pietsch.
                ______________________

               Decided: December 9, 2019
                ______________________

   JAMEEL IBRAHIM, Newark, NJ, pro se.

    ERIC JOHN SINGLEY, Commercial Litigation Branch,
Civil Division, United States Department of Justice, Wash-
ington, DC, for respondent-appellee. Also represented by
JOSEPH H. HUNT, ELIZABETH MARIE HOSFORD, ROBERT
EDWARD KIRSCHMAN, JR.; BRIAN D. GRIFFIN, EVAN SCOTT
GRANT, Office of General Counsel, United States Depart-
ment of Veterans Affairs, Washington, DC.
                  ______________________
2                                            IBRAHIM v. WILKIE




    Before PROST, Chief Judge, NEWMAN and MOORE,
                    Circuit Judges.
PER CURIAM.
    Mr. Jameel Ibrahim appeals an order from the Court of
Appeals for Veterans Claims (“Veterans Court”) dismissing
his appeal for lack of jurisdiction. Ibrahim v. Wilkie, No.
19-0962, 2019 WL 2376427 (C.A.V.C. June 6, 2019). Be-
cause we lack jurisdiction, we dismiss.
     On January 31, 2019, a Regional Office of the Depart-
ment of Veterans Affairs (“Regional Office”) issued a rating
decision in Mr. Ibrahim’s case. On February 8, 2019, the
Veterans Court received a Notice of Appeal from Mr. Ibra-
him stating that he was appealing a February 8, 2019 de-
cision from the Board of Veterans Appeals (“Board”).
     The Veterans Court dismissed Mr. Ibrahim’s appeal for
lack of jurisdiction. Ibrahim, 2019 WL 2376427, at *1. The
Veterans Court explained that Mr. Ibrahim had not ob-
tained a final Board decision on February 8, 2019. Id. In
addition, to the extent Mr. Ibrahim was attempting to ap-
peal the January 31, 2019 decision by the Regional Office,
the Veterans Court appears to have concluded that it
lacked jurisdiction to review that decision because the de-
cision was not a final decision of the Board. Id. Indeed,
there is nothing in the record indicating that Mr. Ibrahim
has ever received a final decision from the Board. Mr. Ib-
rahim appealed to this court.
    We conclude that we lack jurisdiction. Under 38 U.S.C.
§ 7292, except to the extent that an appeal presents a con-
stitutional issue, we may not “review (A) a challenge to a
factual determination, or (B) a challenge to a law or regu-
lation as applied to the facts of a particular case.” 38 U.S.C.
§ 7292(d)(2); see also Conway v. Principi, 353 F.3d 1369,
1372 (Fed. Cir. 2004) (“[W]hile we can review questions of
law, we cannot review applications of law to fact.”). In
IBRAHIM v. WILKIE                                          3



order to reverse the Veterans Court’s dismissal of Mr. Ib-
rahim’s case for lack of jurisdiction, this court would have
to determine that the Board issued a final decision. Be-
cause making such a determination would require applying
the law to the facts of the case, we do not have jurisdiction
to do so. See, e.g., Winsett v. Peake, 302 F. App’x 915, 916
(Fed. Cir. 2008); Fisher v. Gober, 251 F.3d 167, 167 (Fed.
Cir. 2000) (unpublished table decision).
    To the extent Mr. Ibrahim contends that the Veterans
Court improperly weighed the evidence in denying service
connection, this argument is not properly before the court.
The Veterans Court did not address the merits of Mr. Ibra-
him’s service connection claims but rather dismissed his
case for lack of jurisdiction. Moreover, even if the Veterans
Court did reach a conclusion as to service connection, we
would lack jurisdiction to review the Veterans Court’s
weighing of the evidence in reaching that conclusion. 38
U.S.C. § 7292(d)(2); see also Conway, 353 F.3d at 1372. 1
                       CONCLUSION
   Because we lack jurisdiction to review Mr. Ibrahim’s
appeal, it is dismissed. 2
                       DISMISSED




    1   Mr. Ibrahim also filed a letter on November 6, 2019
alleging that we have delayed in reaching a decision in this
case. This appeal was docketed on August 7, 2019. We
received Mr. Ibrahim’s letter less than three months later.
There is no basis for granting relief for delay.
     2  Notwithstanding our disposition of this appeal, Mr.
Ibrahim might still have the ability to timely avail himself
of the proper means to seek review of the January 31, 2019
Regional Office decision. See 38 U.S.C. § 7105(b)(1).
4                                         IBRAHIM v. WILKIE




                          COSTS
    The parties shall bear their own costs.